In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated April 12, 1960, which denied, without a hearing, his application to vacate a judgment of said court, rendered March 8, 1938 on his plea of guilty, convicting him of burglary in the third degree, and sentencing him to the Reception Center, Elmira, New York, pursuant to article 3-A of the Correction Law. Execution of the sentence was suspended and defendant was placed on probation for a period of three years. Order affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.